Citation Nr: 0304811	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from November 1974 to 
October 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran appealed, and in May 1999, the Board issued a 
decision denying the veteran's claim.  He appealed to the 
United States Court of Appeals of Veterans Claims (formerly 
known as the U.S. Court of Veterans Appeals) (hereinafter 
"Court").  A Joint Motion for Remand was filed in November 
1999, requesting that the Court vacate the Board decision and 
remand the case to the Board for additional development and 
readjudication.  The Court granted the joint motion later 
that same month.  In June 2000, the Board remanded the claim 
for additional development.  

The veteran has also appealed the issue of entitlement to an 
effective date prior to August 17, 1999 for nonservice-
connected pension, for which he has appointed another 
representative.  This issue is the subject of a separate 
Board decision.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's claimed inservice stressor of serving on a 
burial detail has not been corroborated by service records or 
other credible evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.304(f) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West , 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the June 1996 rating decision that the evidence 
did not show that he had PTSD related to his service.  That 
is the key issue in this case, and the rating decision, the 
statement of the case (SOC), and the three supplemental 
statements of the case (SSOC's) informed the appellant that 
evidence of service connection was needed to substantiate his 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the appellant has been informed of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
has requested all relevant treatment records identified by 
the appellant.  The RO has also requested and obtained 
service records, to include the veteran's discharge, and 
personnel records, as well as service medical records from 
the National Personnel Records Center (NPRC).  Private 
medical records have been associated with the claims file.  
The RO has also attempted to verify the veteran's alleged 
service with a burial detail with the U.S. Armed Service 
Center for Research of Unit Records (USASCRUR).  In addition, 
the veteran has been afforded a VA PTSD examination.  
Finally, in a letter dated September 2001, the veteran was 
informed of the VCAA, and of the types of evidence which may 
be probative of his claim.  This letter informed him that, 
provided certain criteria were met, VA would develop for all 
VA and non-VA evidence.  Given the foregoing, there is no 
viable issue as to whether VA has complied with its duty to 
notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

II.  PTSD

The claims files include medical evidence indicating that the 
veteran may have PTSD related, at least in part, to his 
service.  There is also a reported a history of childhood 
physical and sexual abuse, and the claims files contain a 
number of competing diagnoses, to include alcohol and drug 
abuse, major depression, an anxiety disorder and several 
personality disorders.  However, for the purposes of this 
decision only, the Board has assumed that a diagnosis of PTSD 
has been established.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

In February 1994, the veteran filed his claim for PTSD.  
Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
During the pendency of the veteran's appeal, amendments to 
those criteria became effective on March 7, 1997,  see 64 
Fed. Reg. 32,807 (1999), and on March 7, 2002.  See 67 Fed. 
Reg. 10,330-10,332 (2002). 

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  

In this case, under the old regulation (as in effect prior to 
March 7, 1997), service connection for PTSD required a 
current, clear medical diagnosis of PTSD.  Under the newer 
versions of the regulation (as in effect March 7, 1997, and 
March 7, 2002), service connection for PTSD required medical 
evidence diagnosing PTSD in accordance with  38 C.F.R. § 
4.125(a).  In addition, in 1996 VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.   See 61 Fed. Reg. 52695-52702 
(1996).  As discussed below, the veteran's claimed stressor 
has not been verified.  Therefore, the veteran's claim fails 
under all versions of the applicable regulation, and he has 
not been prejudiced by the Board's adjudication of his claim.

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence, including a 
review of the information contained in the veteran's 
personnel file, to include his DA Form 20, and his discharge 
(DD Form 214), does not show, that he participated in combat.  
In addition, the claimed stressor is not related to combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  West, Zarycki and Doran cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence  of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
see also Cohen, 10 Vet. App. at 147.  

In this case, a review of the veteran's oral and written 
testimony shows that he asserts that he served on a burial 
detail for about six months while stationed at Ft. Bliss, 
Texas.  He alleges that he saw dead bodies when he visited 
funeral homes, and that he witnessed others' grief while 
performing duties as a pallbearer, flagbearer and a member of 
an honor guard that fired a 21-gun salute at grave sites.  He 
asserts that in one incident, a grieving mother looked at him 
and asked him why he didn't die instead of her son.  

With regard to the veteran's credibility, the Board notes 
that none of the medical evidence dated prior to the receipt 
of the veteran's PTSD claim (which was received in February 
1994), contains any reports of service on a burial detail 
during service.  This evidence includes records from the New 
Britain General Hospital/Edgardo Lorenzo, M.D.), the Halifax 
Hospital Medical Center, the Veterans Home and Hospital at 
Rocky Hill, Connecticut, VA hospital and examination reports, 
and a psychological examination report from Harvey L. Glass, 
Ph.D., dated in September 1993.  Under the circumstances, 
corroboration is required.  

In order for a grant of service connection for PTSD to be 
warranted there must be credible evidence of a claimed 
inservice stressor.  In this case, despite the efforts of the 
RO, there has been no verification of the claimed stressor.  
In this regard, the veteran's service records indicate that 
his military occupation specialty was "tac wire operator 
specialist," and that he served at Ft. Bliss with an Air 
Defense Artillery unit from about April 1975 until his 
separation from service.  His principal duties during his 
time at Ft. Bliss are listed as "mulitchannel communications 
equipment repairman" and "mulitchannel communications 
equipment operator."  There is no evidence in any of the 
veteran's service records, to include his evaluation and 
disciplinary reports, or in his service medical records, to 
show that he served on a burial detail.  Although the RO 
attempted to verify the claimed stressor with USASCRUR, a 
reply from that agency, dated in January 2001, shows that 
they referred the RO to the NPRC.  Accordingly, the veteran's 
claimed stressor is not verified.  

The Board has considered the veteran's statements, as well as 
a lay statement from the veteran's brother, dated in February 
1999 (in which he asserts that the veteran was on burial 
detail during service).  In this case, the Board finds that 
the veteran's service records, which were created 
contemporaneously with his service, and the other evidence of 
record, are more probative of this matter.  The Board 
therefore finds that the claimed stressor of service on a 
burial detail has not been verified.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim for PTSD must be 
denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

